Per Curiam:

This appeal is from a Family Court order granting appellant alimony, custody of one of the minor children of the marriage, and support for that child, while granting respondent custody of the other minor child of the marriage. The Court further ordered the division of funds held in escrow after the payment of certain debts.
Review of the appeal is virtually impossible, because the order of the trial court fails to “set forth the salient facts upon which the order is granted”, together with the conclusions of law and fact thereon, in violation of Family Court Rule 27(3).
We accordingly remand to the Family Court for compliance with Rule 27, Jones v. Jones, 270 S. C. 280, 241 S. E. (2d) 904.
Remanded.